Citation Nr: 0814804	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-38 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cancer of the larynx, 
claimed as secondary to exposure to herbicides in service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for spindle 
cell sarcomatoid carcinoma of the larynx.

In August 2007 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board videoconference 
hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to 
herbicides while on active duty.

2.  Cancer of the larynx was not diagnosed in service or for 
many years thereafter; and there is no competent evidence 
relating the current diagnosis to service, including any 
exposure to herbicides.


CONCLUSION OF LAW

Cancer of the larynx was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
November 2004.  The RO informed the veteran of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the veteran and VA for obtaining the required evidence; and 
the RO requested that the veteran provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective date 
of the award of benefits will be assigned if service 
connection was awarded.  Although the veteran did not receive 
such notice as to the disability rating and effective date 
elements, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service medical records, and other 
pertinent documents discussed below.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  However, 
he has not provided any competent medical evidence suggesting 
he was exposed to herbicides in service, or otherwise 
indicating that his disability was incurred in or aggravated 
by service.  There is also no lay evidence suggesting a 
continuity of symptomatology between his military service and 
the claimed disability.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See McLendon, 
20 Vet. App. at 85- 86; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (a veteran is required to show some 
causal connection between his disability and his military 
service).  The Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

As will be discussed below, the veteran has asserted that he 
was exposed to herbicides along the DMZ in Korea.  VA has 
established a procedure for verifying exposure to herbicides 
along the DMZ in Korea.  See M21-1IMR, Part IV, Subpart ii, 
Chapter 2, Section C.  The Department of Defense has 
acknowledged that herbicides were used in Korea from April 
1968 through July 1969 along an area of the DMZ, including a 
strip of land 151 miles long and up to 350 yards wide from 
the fence to North of the "civilian control line."  The 
Department of Defense publication with respect to herbicide 
agent use in Korea during the stated period includes a list 
of specific military units.  The VA Adjudication Manual also 
provides that if a veteran was assigned to a unit other than 
those listed by the Department of Defense and alleges service 
along the DMZ between April 1968 and July 1969, the Center 
for Unit Records Research (CURR) must be contacted for 
verification of the location of the veteran's unit.  

The Board notes, however, that the veteran served in Korea 
from October 1970 to November 1971.  Thus, he did not serve 
during the period in which herbicides were used along the 
DMZ, and further development is not warranted under the 
Manual provisions.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

Relevant law and regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a malignant tumor became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, this condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran asserts that he incurred cancer of the larynx due 
to herbicide exposure in service.  The Board notes that the 
veteran has limited his claim of exposure to herbicides to 
exposure in Korea, obviating the need for a discussion of 
exposure elsewhere, to include the Republic of Vietnam.

Initially, the record shows that the veteran does have a 
current disability in that he was diagnosed with spindle cell 
sarcomatoid carcinoma of the larynx in June 2004, and cancer 
of the larynx is listed as a presumptive disease listed at 38 
C.F.R. § 3.309(e).  However, there is no record that the 
veteran was exposed to herbicides during his service as a 
result of handling equipment or as a result of being 
stationed near the DMZ.  

Regarding the veteran's contention that he was exposed to 
herbicides in service, the Board notes that individual 
claimants are considered competent to testify to matters that 
"lends [themselves] to observation by a lay witness."  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In this 
instance, the veteran is not indicating that he observed or 
witnessed the use of herbicides, or that he observed 
herbicides in or around where he was stationed.  Although he 
did discuss loading containers that were being sent to 
Vietnam, he admitted to not knowing the content of those 
containers, and has not otherwise describing observing the 
use of herbicides.  Instead, he is merely assuming that 
herbicides remained in the area because they have been 
recognized by the Department of Defense as being used in 
Korea from April 1968 through July 1969 along the DMZ.  

However, even assuming that he was present in the specific 
strip of land described by the Department of Defense, he did 
not arrive in Korea until October 1970, which is 
approximately 15 months later.  The Board believes that an 
assumption that herbcides were still presence in the area is 
beyond the competence of the veteran as a lay person.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
testimony cannot serve to establish that exposure to 
herbicides actually occurred.  

As the evidence does not show that he was exposed to 
herbicides in service, the veteran's cancer cannot be 
presumed to have been incurred in service under the 
provisions of 38 C.F.R. § 3.309(e).

Thus, the next issue is whether there is evidence of any in-
service incurrence of that disability.  The service medical 
records are negative for any findings of carcinoma or other 
malignant tumor, and the veteran has never contended that the 
disability was actually present in service.  There is also no 
medical evidence otherwise suggesting a relationship to 
service.

The Board notes that treatment records related to his cancer 
do note a history of exposure to Agent Orange.  However, 
those notations appear to have been based solely on the 
veteran's report of exposure in Korea.  There is no actual 
medical opinion of record relating his disability to 
herbicides or otherwise relating it to service, and there is 
certainly no medical opinion finding a relationship between 
the claimed disability and the manner of residual exposure 
that has been described by the veteran.

As noted, the veteran's assumption that herbcides were still 
presence in the area in which he served in beyond his 
competence.  Similarly, the relationship between the claimed 
disability and the manner of residual exposure that has been 
described by the veteran is also not a matter for an 
individual without medical expertise.  See Espiritu, supra. 

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
cancer of the larynx.  As the preponderance of the evidence 
is against the claim, the benefit- of-the-doubt rule does not 
apply, and the claim must be denied.


ORDER

Entitlement to service connection for cancer of the larynx, 
claimed as secondary to exposure to herbicides in service, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


